 In the Matter of HILL GROCERY COMPANY,INC.andUNITED WHOLE-SALE & WAREHOUSE EMPLOYEESUNION LOCAL #261, C. I. O.Case No. R-5756.-Decided September 10, 1943Mr. James A. Simpson,of Birmingham, Ala., for the Company.Mr. Frank I. Parker,of Birmingham, Ala., for the Union.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF, ELECTIONSTATEMENT OF THE CASEaUpon petition duly filed by United Wholesale & Warehouse Em-ployees Local #261, C. I. 0., herein called the Union, alleging that aquestion affecting commerce has arisen concerning the representationof employees of Hill Grocery Company, Inc., Birmingham, Alabama,herein called' the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Morti-mer H. Freeman, Trial Examiner. Said hearing was held at Bir-mingham, Alabama, on July 28, 1943.The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Company filed a written motionto dismiss the petition alleging certain omissions in pleading, fail-ure of jurisdiction, and inappropriateness of unit.For reasons here-inafter given the motion is denied.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded 'opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHill Grocery Company,Inc., an Alabama corporation,operates a,hain of 150retail grocery storesin the State of Alabama.It main-52 N. L.R. B., No. 87.544 HILL GROCERY COMPANY, INC.545tains two warehouses in Birmingham, Alabama, where it acceptsdelivery of all merchandise purchased for the stores and from whichit distributes supplies to them.Only the warehouse employees areconcerned in this proceeding.The Company denies that it is engagedin commerce within the meaning of the Act.During the past 12 months, the Company purchased goods andsundry groceries having a value in excess of $12,000,000, approxi-mately 40 percent of which was shipped to the Birmingham ware-houses from points outside the State of Alabama. In the month of ,June 1943, the Company received on the siding near its Birminghamwarehouses, 41 freight cars of merchandise shipped from points out-side the State of Alabama, and 22 freight cars of merchandiseshipped from points within the State.These were unloaded by agroup of employees who are within the alleged appropriate unit. It,therefore, appears that not only does the Company receive a substan-tial portion of its merchandise through the channels of interstate com-merce, but some of its employees are actually engaged in interstatecommerce? It is clear from these circumstances that industrialstrifewithin the warehouses would directly affect commerce.Wefind, therefore, that the Company is engaged in commerce within themeaning of the Act.H. THE ORGANIZATION INVOLVEDUnited Wholesale & Warehouse Employees Union Local #261, isa labor organization affiliated with the Congress of Industrial Or-ganizations; admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union, by letter dated June 12, 1943, requested recognition asbargaining representative of the Company's employees.The Com-pany refused recognition on'the ground that it doubted the Union'smajority.A statement of the Field Examiner introduced into evidence atthe hearing, indicates that the Union represents a, substantial num-ber of employees in the unit herein found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning'SeeRush Common Carrier Application,17M C C. 661,James R. Hess CommonCarrier Application,18 M. C.C. 263,Dixie Truck Line Contract Carrier,29 Al C. C.303; see alsoWalling v. Goldblatt Bros,128 F.(2d) 778,cert.denied 63 S. Ct 528,83 L E D 763.2The Union submitted to the Field Examiner 47 application-for-membership cards, allof which bore apparently genuine original signatures,all corresponding with names onthe Company'sJune 19, 1913,pay roll which contained names of 93 employees in theappropriate unit. 546DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE APPROPRIATE UNITThe Union contends that all warehouse employees, truck drivers,and helpers, and garage 'employees in the Birmingham warehouses,excluding office clerks, shipping clerks, checkers, receiving clerks, re-frigerator and scale mechanics, and workers employed in a super-visory capacity with the Company constitute a unit appropriate forcollective bargaining.The Company objects to the exclusion of ship-ping clerks, receiving clerks, checkers, and refrigerator and scalemechanics.Shipping clerks and checkersperform the same duties.Theirtitle depends upon their station on the floor.Some check incomingmerchandise and produce against invoices of purchases made.Otherscheck accumulations of outgoing merchandise against orders sent inby the stores.The actual unloading and storing, or assembling andloading of merchandise is done by helpers who work under their in-structions.They sometimes work at desks.They do little or nomanual labor.We find that shipping clerks and checkers are clericalemployees and shall exclude them from the unit.Receiving clerks:There is one receiving clerk whose duty it is toreceive and check produce.He buys much of the Company's produceand is paid on it salary basis, whereas the other employees in the unitare paid on an hourly basis.He has supervisory authority.We shallexclude the receiving clerk from the unit.Therefrigerator mechanichas an office to himself.He services therefrigerating unit in the warehouse and those in the stores.Thescalemechanicalso has a part of the warehouse to himself.He travels fromstore to store repairing scales but in instances where a scale needsoverhauling, he brings it to the warehouse and repairs it there. ' Asthere is no community of interest between these two men and thewarehousemen, we shall exclude them from the unit.A. 0. Dean:The Company classifies Dean as a checker.He classi-fies himself as a "general flunky." Two days a week he takes inven-tory, climbing over piles of boxes to do so.Four days a week he is anorder clerk and checker.However, he pushes a float about and doesconsiderably more manual work than the regular checkers.We, ac-cordingly, shall include Dean in the unit.We find that all of the Company's employees at its Birmingham,Alabama, warehouses, including' warehousemen, truck drivers andhelpers, garage employees, and A. O. Dean, but excluding office cleri-cal employees, the shipping clerk, the receiving clerks; the checkers,the refrigerator and scale mechanics, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend HILL GROCERY COMPANY, INC.547such action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hill GroceryCompany, Inc., Birmingham, Alabama, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction under the direction and super-vision of the Regional Director for the Tenth Region acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byUnited Wholesale & Warehouse Employees Union, Local #261, affil-iated with the Congress of Industrial Organizations, for the purposesof collective bargaining.CHAIRMAN MILISS took no part in the consideration of the aboveDecision and Direction of Election.549875-44-vol. 52-36